Citation Nr: 1337045	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  12-06 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a heart condition. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Army from February 1964 to February 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

On the March 2012 VA Form 9, the Veteran requested a Travel Board hearing.  In a separate correspondence, the Veteran withdrew his request for a Travel Board hearing and requested a hearing before a Decision Review Officer (DRO).  A hearing before a DRO was held in April 2012.  Therefore, the Board finds that there is no hearing request pending.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The record indicates that the Veteran has received Social Security Administration (SSA) disability benefits.  See September 1995 SSA Notice of Award Letter.  However, only the fully favorable decision is of record, but none of the underlying records used to reach that decision have been obtained.  VA has a duty to assist a Veteran in obtaining records in the custody of a Federal department or agency.  See 38 C.F.R. § 3.159(c)(2)(2013); see also Baker v. West, 11 Vet. App. 163 (1998).  Accordingly, the Veteran's SSA records should be obtained on remand.

The most recent VA treatment records associated with the case file are dated June 2010.  As it appears that the Veteran may be treated on a regular basis at a VA facility, the Board finds it necessary to obtain updated VA treatment records.  

The Veteran has contended on several occasions that his heart condition was caused by rheumatic fever he had as a child.  He has further contended that he experienced problems with his heart during active service.  However, no heart problems are noted on the Veteran's induction examination.  The Veteran has been treated for several heart conditions post service, including two heart surgeries, one in June 1979 and the other in June 1994.  The Veteran was not afforded a VA examination in connection with his claim.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Based on the above facts, the Board finds that a remand is necessary to provide the Veteran a VA examination to determine whether the Veteran's heart condition preexisted active service and was aggravated therein, or was incurred in active service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records from the Social Security Administration, to include all awards of disability benefits and any underlying records used in reaching the determination.  All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available.  

2.  Obtain any relevant VA medical records dating from June 2010 that have not yet been associated with the physical or electronic claims folder.

3.  After completion of the above, schedule the Veteran for an appropriate VA examination.  The examiner should be provided with the Veteran's claim file.  All appropriate testing should be conducted.  The examiner should provide a medical opinion that addresses the following:

a) Whether there is clear and unmistakable evidence that the Veteran had a preexisting heart condition;

b) If so, whether there is clear and unmistakable evidence that the Veteran's preexisting heart condition was not aggravated by service (beyond the natural progress of the disease and not merely a temporary flare-up).

c) If the disorder did not clearly and unmistakably preexist entry into service, is it at least as likely as not (50 percent or greater probability) that such diagnosed disorder is the result of disease or injury incurred during or as a result of service.

The examiner's attention is drawn to the Veteran's statement at the April 2012 DRO Hearing where he contended that during basic training, while marching, he experienced blood pouring from his mouth and shortness of breath on five or six occasions.  In addition, the Veteran contended that these symptoms continued after basic training when he participated in morning calisthenics.  

The examiner must provide a complete rationale for any opinion provided.

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


